DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment filed 4/1/21 is acknowledged. Claims 1, 3-15 are pending. Claims 11-15 are withdrawn from consideration. Claim 2 is canceled. Claims 1, 3, 7 and 10 are amended. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “electronics unit” in claim 8 and pressure element in claim 9-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Examiner notes that page 18-19 of the Specification mentions that the pressure element can be interpreted as:
“As used herein, the term "pressure element" refers to an arbitrary element which is configured for pressing one element onto another element or vice versa. Specifically, the pressure element may be one or both of flexible or deformable. Thus, the pressure element may comprise at least one flexible or de- formable material, such as at least one layer of flexible and/or deformable material. 
 The pressure element may comprise at least one of: an elastomer; a foam; a textile; a spring element; a thermoplastic polymer. The pressure element may be located in between a surface of the body mount and the sensor. The pressure element may be part of the control part. Thus, specifically, the pressure element may be part of the body mount and/or may be attached to the body mount. Additionally or alternatively, the pressure element may be attached to a surface of the sensor, specifically on a side of the sensor facing away from the electronics unit and/or from the electrical contacts of the electronics unit. 
The pressure element may be located on a first side of the sensor, such as on a first side of the substrate of the sensor, and the sealing ring may be located on an opposing, second side of the sensor, such as of the substrate of the sensor. Therein, the pressure element may be attached to the sensor or may simply be pressed onto the sensor, whereas, as outlined above, the sealing ring is attached to the sensor. Thus, the pressure element and the sealing ring may be located on op- posing sides of the sensor in the sensor assembly. Therein, the sealing ring may face the electronics unit and the electrical contacts, and the pressure element may be located facing away from the electronics unit. The pressure element may be fully or partially integrated into a base of the body mount, such as by multicomponent injection molding. 
The pressure element, on at least one surface, specifically on at least one surface facing the sensor, may comprise one or more cavities capable of acting as suction cups. The term "cavity" may refer to an arbitrary void volume within a surface, such as the surface of the pressure element. 
The Specification further states, on page 16 that the electronics unit can be interpreted as:
As used herein, the term "electronics unit" generally refers to an arbitrary device having at least one electronic component. Specifically, the electronics unit may comprise at least one electronic component for one or more of performing a measurement with the sensor, performing a voltage measurement, performing a current measurement, recording sensor signals, storing measurement signals measurement data, transmitting sensor signals or measurement data to another device. 
Other embodiments of the electronic components are feasible. The electronics unit specifically may comprise at least one circuit board having disposed thereon at least one electronics component, such as at least one active and/or at least one passive component. The electronics unit may further comprise at least one housing which fully or partially surrounds the electronics component. The electronics unit may further comprise at least one of an integrated circuit, a microcontroller, a computer or an application-specific integrated circuit (ASIC). The electronics unit may specifically be embodied as a transmitter or may comprise a transmitter, for transmitting data. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 3-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishii et al. (EP 2238903 A1 – cited by Applicant).
Regarding Claim 1, Ishii teaches: A sensor for detecting at least one analyte in a body fluid (figure 1A, 1B; abstract, paragraph 0001, 0014 – blood sugar, i.e. glucose), the sensor having at least one substrate (figure 1B; paragraph 0016 - multiple layers, i.e. substrates), the sensor further having at least two electrodes applied to the at least one substrate (paragraph 0018, 3 electrodes applies to base metal layer 11), the electrodes being adapted for detecting the analyte (paragraph 0014, the electrodes are for glucose sensing), the sensor further having at least two contact pads applied to the at least one substrate (paragraph 0018-0019; 3 terminals i.e. contact pads) and at least two electrical traces applied to the at least one substrate (paragraph 0018-0019, 3 wires connecting electrodes to terminals) the electrical traces electrically connecting the electrodes and the contact pads (paragraph 0018-0019, 3 wires connecting electrodes to terminals); wherein the sensor further comprises a sealing ring (element 12) made of at least one compressible material (paragraph 0017 mentions many materials that are compressible, i.e. polyimide) and fixedly applied to the at least one substrate, the contact pads being commonly located as a group on a surface of the at least one substrate (figure 7 shows element 21 grouped together on the right side of the substrate), the sealing ring commonly surrounding the contact pads (figure 6-7, insulating base layer 12 surrounds the contact pads on the bottom, figure 7 shows layer 12 surrounding all three terminals, i.e. contact pads).
Regarding Claim 3, Ishii teaches: The sensor according to claim 1, wherein the sealing ring is fixedly connected to the at least one substrate (paragraph 0032-0035; layer 12 is fixedly connected by a resin).
Regarding Claim 4, Ishii teaches: The sensor according to claim 1, wherein the sealing ring comprises at least one of: a polymer; an elastomer; a silicone material; a silicone polymer; a silicone copolymer; an elastomer comprising at least one silicone copolymer; an elastomer comprising at least one polyurea copolymer; an elastomer comprising a copolymer of polydimethylsiloxane; an elastomer comprising a copolymer of dimethylsiloxane and urea; a poly(dimethylsiloxane)-polyurea copolymer; a thermoplastic elastomer; a cured elastomer (paragraph 0017).
Regarding Claim 5, Ishii teaches: The sensor according to claim 1, wherein the sealing ring has a shape selected from the group consisting of: a circular shape, an oval shape, a polygon shape, a rectangular shape (figure 7 shows element 12 in a rectangular shape).
Regarding Claim 6, Ishii teaches: The sensor according to claim 1, wherein the sensor further comprises at least one electrically insulating material, the electrically insulating material at least partially covering the electrical traces (paragraph 0021, layer 14, figure 7), the electrically insulating material leaving open the electrodes and the contact pads, wherein the sealing ring fully or partially is applied onto the electrically insulating material (figure 2, 3 and 7; layer 14 is applied onto layer 12).
Regarding Claim 7, Ishii teaches: The sensor according to claim 1, wherein the sealing ring is produced by applying a liquid or pasty sealing material to the at least one substrate, wherein the liquid or pasty sealing material is fully or partially hardened after application (paragraph 0032, resin. i.e. a liquid, is cured, i.e. hardened).
Regarding Claim 8, Ishii teaches: A sensor assembly for detecting at least one analyte in a body fluid, the sensor assembly comprising at least one sensor according to claim 1, the sensor assembly further comprising at least one control part having at least one electronics unit for one or more of controlling the detection of the analyte or transmitting measurement data to another component (element 31; paragraph 0039-0043, controls glucose measuring, applies predetermined voltage and displays on LED display- i.e. at least one electronic component), wherein the control part comprises at least two electrical contacts, wherein the electrical contacts are electrically connected to the contact pads of the sensor (paragraph 0043, terminal input portion has its own terminals, i.e. electrical contacts).
Regarding Claim 9, Ishii teaches: The sensor assembly according to claim 8, wherein the sensor assembly further comprises at least one pressure element configured for pressing the contact pads of the sensor onto the electrical contacts of the control part or vice versa (figure 3D, element 32; paragraph 0043 – inserting into terminal input, i.e. pressing the contacts to each other).
Regarding Claim 10, Ishii teaches: The sensor assembly according to claim 9, wherein the pressure element is one or both of flexible or deformable (Examiner notes that all materials are deformable).

Response to Amendment and Arguments
Regarding 112B and 112D rejections, Applicant’s amendments have been fully considered. The rejections are withdrawn. 
Regarding 102 rejections, Applicant argues on page 7, that Ishii does not teach a sealing ring made of compressible material. Rather, element 507 is described as a dielectric layer. Examiner respectfully disagrees. Examiner has not pointed to or cited element 507. Rather, it is clear that Examiner is interprets element 12 to be the sealing ring. Paragraph 0017 of Ishii clearly mentions many compressible materials that element 12 can be made from. The rejection stands. 

Conclusion                                                                              
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY B SHAH/Examiner, Art Unit 3791                                                                                                                                                                                                        

/KAYLEE R WILSON/Primary Examiner, Art Unit 3791